               Case 2:20-cr-00009-KJM Document 42 Filed 11/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00009-KJM
12                                Plaintiff,             STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING SENTENCING
13                          v.                           HEARING; FINDINGS AND ORDER
14   ANGELA STUBBLEFIELD,                                DATE: November 9, 2020
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Kimberly J. Mueller
16

17
                                                BACKGROUND
18
            On January 10, 2020, Defendant Angela Stubblefield was charged by Information with one count
19
     of Conspiracy to Commit Mail Fraud, in violation of 18 U.S.C. § 371, and one count of Aggravated
20
     Identity Theft, in violation of 18 U.S.C. § 1028A. Dkt. No. 1. On February 10, 2020, Stubblefield
21
     waived indictment and pleaded guilty to both counts of the Information, pursuant to a written plea
22
     agreement. Dkt. Nos. 10, 13, 14. Sentencing is currently set for November 9, 2020. Dkt. No. 27. Due
23
     to the ongoing COVID-19 pandemic, it is expected that sentencing will take place by videoconference.
24
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
25
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
26
     District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot
27
     be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district
28

      STIPULATION REGARDING HEARING                      1
               Case 2:20-cr-00009-KJM Document 42 Filed 11/16/20 Page 2 of 5


 1 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

 2 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 3          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 6 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 7          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 8 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 9 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

10 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

11 Chief Judge of this District, per General Order 620, reaffirmed these findings and authorized

12 videoconferencing under the CARES Act for another 90 days. On September 30, 2020, the Chief Judge

13 of this District, per General Order 624, again reaffirmed these findings and authorized video-

14 conferencing under the CARES Act for another 90 days. Accordingly, the findings of the Judicial

15 Conference and General Orders 614, 620, and 624 establish that sentencings cannot take safely take

16 place in person.

17           In order to authorize sentencing hearings by remote means, however, the CARES Act—as

18 currently implemented by General Order 624—also requires district courts in individual cases to “find[],

19 for specific reasons, that a felony plea or sentencing in that case cannot be further delayed without

20 serious harm to the interests of justice.” General Order 624 further requires that the defendant consent

21 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

22 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

23 teleconference.

24          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

25 General Order 624 has been satisfied in this case. They request that the Court enter an order making the

26 specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

27 further set forth below, the parties agree that:

28

      STIPULATION REGARDING HEARING                      2
                 Case 2:20-cr-00009-KJM Document 42 Filed 11/16/20 Page 3 of 5


 1          1)      The sentencing in this case cannot be further delayed without serious harm to the interest

 2 of justice, given the public health restrictions on physical contact and court closures existing in the

 3 Eastern District of California, and the parties’ mutual desire to conclude the sentencing process and

 4 proceed to judgment; and

 5          2)      The defendant waives her physical presence at the hearing and consents to remote

 6 hearing by videoconference and counsel joins in that waiver.

 7                                                STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:

10          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

11 to exist in California on March 4, 2020.

12          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

13 National Emergency in response to the COVID-19 pandemic.

14          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

15 other public health authorities have suggested the public avoid social gatherings in groups of more than

16 10 people and practice physical distancing (within about six feet) between individuals to potentially

17 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

18 and no vaccine currently exists.

19          4.      These social distancing guidelines – which are essential to combatting the virus – are

20 generally not compatible with holding in-person court hearings.

21          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

22 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

23 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

24 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

25 commence before May 1, 2020.

26          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

27 in the Eastern District of California to the public. It further authorized assigned district court judges to

28 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

       STIPULATION REGARDING HEARING                      3
                 Case 2:20-cr-00009-KJM Document 42 Filed 11/16/20 Page 4 of 5


 1 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 2 pandemic.

 3          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 4 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 5 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 6 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 7 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 8 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 9 district judges; two of those positions are currently vacant). The report further explained that a backlog

10 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

11 of individuals.

12          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

13 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

14          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

15 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

16          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

17 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

18 hearings now, this District will be in a better position to work through the backlog of criminal and civil

19 matters once in-person hearings resume.

20          11.      The sentencing hearing in this case accordingly cannot be further delayed without serious

21 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

22 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

23 in this District, when normal operations resume.

24          12.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

25 teleconference. Counsel joins in this consent.

26          13.      Proceeding to sentencing by videoconference is furthermore appropriate in this case

27 given the parties’ mutual desire to conclude the sentencing process and proceed to judgment.

28 / / /

       STIPULATION REGARDING HEARING                       4
                 Case 2:20-cr-00009-KJM Document 42 Filed 11/16/20 Page 5 of 5


 1          IT IS SO STIPULATED.

 2

 3
      Dated: November 6, 2020                                 MCGREGOR W. SCOTT
 4                                                            United States Attorney
 5
                                                              /s/ SHEA J. KENNY
 6                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
 7

 8
      Dated: November 6, 2020                                 /s/ ANNE BELES
 9                                                            ANNE BELES
10                                                            Counsel for Defendant
                                                              ANGELA STUBBLEFIELD
11

12                                          FINDINGS AND ORDER

13
            1.      The Court adopts the findings above.
14
            2.      Further, the Court specifically finds that:
15
                    a)     The sentencing hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice; and
17
                    b)     The defendant has waived her physical presence at the hearing and consents to
18
            remote hearing by videoconference; and
19
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act, General Order 616, and General Order 624, the sentencing hearing in this case will
21
     be conducted by videoconference.
22
            IT IS SO FOUND AND ORDERED this 13th day of November, 2020.
23

24

25

26

27

28

      STIPULATION REGARDING HEARING                       5
